DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-7 drawn to a manufacturing method of an organic photoelectric conversion element, in the reply filed on 8/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/19/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “1 pair” in lines 2 and 4. It is suggested to be changed to “a pair” or “one pair”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 1 recites “a storage step for storing the -conjugated polymer and a step for suppressing an increase in an electron spin concentration of a -conjugated polymer before preparing a coating solution containing the -conjugated polymer” in lines 6-9. Applicant has no support for the limitations in the originally filed disclosure. Applicant discloses “a storing step of storing the -conjugated polymer in an enclosure container which has an atmosphere therein that suppresses increase in the electron spin concentration of the -conjugated polymer (see previous version of the claims, and paragraph bridging pages 4 and 5). That is, Applicant does not disclose performing any additional step to the storing step for suppressing an increase in an electron spin concentration.
Claims 2-7 are rejected on the same ground as claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 1 recites the limitation "a -conjugated polymer" in line 4, and also "a -conjugated polymer" in line 8. It is unclear if "a -conjugated polymer" recited in line 8 is the same as or different from "a -conjugated polymer" in line 4.
Claim 1 also recites “the -conjugated polymer” in line 10. It is unclear if “the -conjugated polymer” recited in line 10 refers to “a -conjugated polymer” recited in line 4 or “a -conjugated polymer” recited in line 8.
Claims 2-7 are rejected on the same ground as claim 1.
Claim 2 recites “the atmosphere” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the storing step” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the encapsulation container” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 4-7 depends on claim 1 and recites “storage” in line 3 of claims 4-5, line 4 of claims 6-7, while claim 1 recites “a storage step” in line 6. It is unclear if “storage” recited in claims 4-7 is the same as or different from “a storage step” recited in claim 1.
Claim 7 depends on claim 1 and recites “preparing application coating liquid containing the -conjugated polymer” in lines 3-4, while claim 1 also recites “preparing a coating solution containing the -conjugated polymer” in lines 8-9. It is unclear if the “application coating liquid containing the -conjugated polymer” recited in claim 7 is the same as or different from “a coating solution containing the -conjugated polymer” recited in claim 1. It is also unclear if “preparing application coating liquid” recited in claim 7 is the same as or different from “preparing a coating solution” recited in claim 1.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-7 are rejected under 35 U.S.C. 102(a1)/(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nomura et al. (US 2011/0063485).
Regarding claims 1-2, Nomura et al. discloses a manufacturing method of an organic photoelectric conversion element (10a or 10b, figs. 1A and 1B) that includes a pair of electrodes (11 and 15, [0100-0113]) and an active containing a -conjugated polymer (or the organic compound for charge blocking layer 16, [0114-0233]; or the organic compound for photoelectric conversion layer 12, [0234-0338]) and being disposed between the pair of electrodes (11/15, see figs. 1A-B), wherein the method comprises: 
a storage step for storing the -conjugated polymer (or storing each compound constituting the charge blocking layer or the photoelectric conversion layer) in a hermetic sealed container with inert gas such as nitrogen or argon inside and the water content of the conjugated polymer (or the organic compound) is set to 0.1 wt% or less (see [0349]); and 
a step of forming the active layer (12/16) using the -conjugated polymer (see figs. 1A-B, [0114-0338]). 
Nomura et al. discloses the storing atmosphere of inert gas such as nitrogen or argon which has no oxygen concentration and the oxygen content from the -conjugated polymer is found to be less than 0.1 wt%, which is right within the claimed range of 1% or less. Nomura et al. discloses the same atmosphere condition in the storage step to suppress an increase in electron spin concentration of the -conjugated polymer (or the compound constituting the charge blocking layer or the photoelectric conversion layer) as claimed and disclosed, therefore the storage step of Nomura will result in suppressing an increase in electron spin concentration of the -conjugated polymer as claimed. Same processing step under the same condition will result the same characteristic. MPEP 2112.
Nomura et al. teaches the active layer (or the charge blocking layer or the photoelectric conversion layer constituting the -conjugated polymer (or the organic compound) is formed by a wet film forming method (see [0351]). It is noted wet coating method requires a coating solution as well as preparing the coating solution containing the -type conjugated polymer (see [0061] of evidentiary reference to Suzuki, US 2012/0298174).
Nomura et al. discloses storing the -conjugated polymer (or the organic compound), which exists before the active layer, there for the storage step for storing the -conjugated polymer must be before preparing a coating solution containing the -conjugated polymer to form the active layer and the step of forming the active layer must be after the storage step.
The reference is deemed to be anticipatory.
Alternatively, Nomura et al. teaches using the wet method among other methods as an effective film forming method in making a large area organic chemical layer to form the active layer (or charge blocking layer 16 or photoelectric conversion layer 12, see [00351]). Nomura et al. does not teach using wet method exclusively such that a coating solution containing -conjugated polymer is prepared after the storage step. However, it would have been obvious to one skilled in the art at the time the invention was made to have used a wet coating method such that a coating solution containing -conjugated polymer is prepared after the storage step in the method of Nomura et al., because Nomura et al. teaches wet method is an effective film forming method in making a large area organic chemical layer to form the active layer.
Regarding claim 5, Nomura et al. discloses a method as in claim 1 above, wherein Nomura discloses the photoelectric conversion layer needs to absorb light at an absorption maximum of 500-600nm ([0236]). As such the maximum absorption wavelength of the -conjugated polymer of the photoelectric conversion layer after storage is 500-600nm, which is right within the claimed range of 500 nm or more.
Regarding claim 6, Nomura et al. discloses a method as in claim 1 above. Recitation “an electron spin concentration per 1 g of the -conjugated polymer after storage is less than 2.4 times an electron spin concentration per 1 g of the -conjugated polymer before storage” is directed to a characteristic resulted from the storage step. Nomura et al. discloses the same storage step as claimed; therefore, the storage step will result in the same characteristic of “an electron spin concentration per 1 g of the -conjugated polymer after storage is less than 2.4 times an electron spin concentration per 1 g of the -conjugated polymer before storage” as claimed. See MPEP 2112.
Regarding claim 7, Nomura et al. discloses a method as in claim 1 above, wherein the active layer containing -conjugated polymer is formed after the storage step by a wet method (see claim 1 above), which requires preparing a coating liquid containing the -conjugated polymer (see claim 1 above) and inherently forming the active layer by applying the coating liquid obtained in the preparation step.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. as applied to claim 1 above, in view of Oizumi et al. (US 2012/0125431).
Regarding claim 3, Nomura et al. discloses a method as in claim 1 above, wherein Nomura et al. desires to have low moisture/oxygen concentration in the encapsulation container in the storage step (or hermetically sealed container, see [0349]).
Nomura et al. does not disclose including an oxygen scavenger is provided in the encapsulation container in the storage step.
Oizumi et al. discloses including an oxygen scavenger to absorb moisture and oxygen in a hermetically sealed container to prevent deterioration (see abstract, [0003], [0038] and [0204], fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of Nomura et al. by including an oxygen scavenger in the encapsulation container in the storage step (or the hermetically sealed container) of Nomura et al., because Nomura et al. desires to have low moisture/oxygen concentration in the encapsulation container and Oizumi et al. teaches such oxygen scavenger to absorb moisture and oxygen in the encapsulation container (or hermetically sealed container) to prevent deterioration. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. as applied to claim 1 above, in view of Kawashima et al. (“Preparation and Properties of Polyaniline in the Presence of Trehalose”).
Regarding claim 4, Nomura et al. discloses a method as in claim 1 above, wherein the 
Nomura et al. does not disclose an electron spin concentration per 1 g of the -conjugated polymer after storage is 10 x 1016 or less.
Kawashima et al. discloses the electron spin concentration (ESR or Ns) is inverse proportional with the conductivity (o) in -conjugated polymer (PANI) and the -conjugated polymer (PANI) can be modified/manipulated to obtain a desired conductivity (see Table 2).  
As the conductivity of the -conjugated polymer (or conductive polymer) and the efficiency of the photoelectric conversion element are variables that can be modified, among others, by adjusting electron spin concentration, with said conductivity of the polymer and the efficiency both increasing as the electron spin concentration is decreased as taught by Kawashima et al., electron spin concentration would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed electron spin concentration cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, electron spin concentration of 10 x 1016 or less in the -conjugated polymer in the method of Nomura et al. to obtain the desired balance between the conductivity of the -conjugated polymer  and the efficiency of the photoelectric conversion element, e.g. high conductivity as well as high efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726